766 N.W.2d 867 (2009)
In re Richard Charles GEORGE, Charenze Anthony, Lorenzo Anthony, Jr., Candance Anthony, and Demetrius Anthony, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Lorenzo Anthony, Respondent-Appellant.
Docket No. 139007. COA No. 286896.
Supreme Court of Michigan.
June 26, 2009.

Order
On order of the Court, the application for leave to appeal the May 14, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.